       Case 2:18-cv-02603-KHV-TJJ Document 86 Filed 12/11/19 Page 1 of 3




                            IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS

Ronald Ross,                           )
                                       )
               Plaintiff,              )
                                       )
v.                                     )       Case No. 18-CV-02603-KHC-TJJ
                                       )
Adecco USA, Inc.,                      )
Xerox Corporation, and                 )
KC Board of Public Utilities,          )
                                       )
               Defendants.             )

                JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

       The Plaintiff Ronald Ross and Defendant Kansas City Board of Public Utilities announce

to the Court that they agree to a Stipulation for Dismissal with Prejudice of all claims made by the

Plaintiff, Ronald Ross, against Defendant Kansas City Board of Public Utilities, in this action.

Plaintiff Ronald Ross and Defendant Kansas City Board of Public Utilities further announce and

agree that each party shall pay their own costs associated with this litigation.

       WHEREFORE, the parties respectfully request the Court to enter an Order dismissing this

action with prejudice at each party's costs.



                                               Respectfully submitted,

                                               Williams Dirks Dameron LLC
                                               1100 Main Street, Suite 2600
                                               Kansas City, MO 64105
                                               Telephone (816) 945-7110
                                               Fax (816) 945-7118
                                               Email: mwilliams@williamsdirks.com

                                       By: /s/ Michael A. Williams
                                              Michael A. Williams #19124
                                              Attorneys for Plaintiff
Case 2:18-cv-02603-KHV-TJJ Document 86 Filed 12/11/19 Page 2 of 3




                              McAnany, Van Cleave & Phillips, P.A.
                              10 E. Cambridge Circle Drive, Suite 300
                              Kansas City, Kansas 66103
                              Telephone (913) 371-3838
                              Fax (913) 371-4722
                              Email: rdenk@mvplaw.com
                                     slow@mvplaw.com

                       By: /s/ Ryan B. Denk
                              Ryan B. Denk         #18868
                              Spencer A. Low       #27690
                              Attorneys for Defendant
                              Kansas City Board of Public Utilities
       Case 2:18-cv-02603-KHV-TJJ Document 86 Filed 12/11/19 Page 3 of 3




                               CERTIFICATE OF SERVICE

        The undersigned does hereby certify that on this 11th day of December, 2019, the above
and foregoing was electronically filed with the Clerk of the Court using the CM/ECF system which
will send a notice of electronic filing to the following:

Taylor Fields
Fields & Brown, LLC
1100 Main, Suite 1600
Kansas City, MO 64105
tfields@fieldsandbrown.com

and

Rachel E. Linzy – Admitted Pro Hac Vice
Nicole S. Adler – Admitted Pro Hac Vice
The Kullman Firm, P.L.C.
1100 Poydras Street, Suite 1600
New Orleans, LA 70163
rel@kullmanlaw.com
nsa@kullmanlaw.com

Attorneys for Defendant
Xerox Corporation

Kyle B. Russell
Janelle L. Williams
JACKSON LEWIS P.C.
7101 College Blvd, Suite 1200
Overland Park, KS 66210
Kyle.Russell@jacksonlewis.com
Janelle.Williams@jacksonlewis.com

Attorneys for Defendant
Adecco USA, Inc.


                                                                   /s/ Ryan B. Denk
